DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 21-24, and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  The independent claims recite a required presence of nitrogen and oxygen within the alloy and the closest prior art of Nakamura (US 2017/0241287) teaches these as optional materials and therefore one would not necessarily expect the materials of Nakamura to possess the claimed segregated cell size.  Comparative example 5 recites compositional parameters overlapping the disclosure of Nakamura, but does not possess the claimed segregated cell size which suggests the claimed features would not have been predictable to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 03 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,632,535 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed 02 December 2021, with respect to the rejection(s) of claim(s) 1-8 and 21-29 under Double Patenting Rejections have been fully considered and are persuasive.  The rejection of claims 1-8 and 21-29 has been withdrawn.  Applicant has provided the requisite terminal disclaimer.
Applicant’s arguments, see remarks, filed 02 December 2021, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1-9 and 21-29 has been withdrawn.  Applicant has amended the claims beyond the teachings of Nakamura as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784